                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF INDIANA
                        INDIANAPOLIS DIVISION

LIBERTY MUTUAL INSURANCE COM-        )
PANY,                                )
                                     )
                  Plaintiff,         )
                                     )
               v.                    )            No. 1:18-cv-01464-JRS-DLP
                                     )
MAXINA LEWIS,                        )
                                     )
                  Defendant.         )
                                     )
                                     )
MAXINA LEWIS,                        )
                                     )
                  Counter Claimant, )
                                     )
               v.                    )
                                     )
LIBERTY MUTUAL INSURANCE COM-        )
PANY,                                )
                                     )
                  Counter Defendant. )



           Entry on Motion to Dismiss Counterclaim (ECF No. 21)

   Plaintiff Liberty Mutual Insurance Company (“Liberty Mutual”) sued Maxina

Lewis, seeking a declaration of the parties’ rights and indemnification obligations

under an insurance policy issued to Lewis. Lewis counterclaimed against Liberty

Mutual for breach of contract and lack of good faith. Liberty Mutual filed a Motion

to Dismiss the Counterclaim (ECF No. 21) for failure to state a claim under Federal

Rule of Civil Procedure 12(b)(6). The Court granted Lewis’s requested extension of

time within which to respond to the motion, but she filed no response, and the time
for doing so has passed. Having considered the motion, the Counterclaim, and the

relevant law, the Court finds that the motion should be granted.

   A motion to dismiss a counterclaim is governed by the same standards that are

applied to motions to dismiss complaints. See Cozzi Iron & Metal, Inc. v. U.S. Office

Equip., Inc., 250 F.3d 570, 574 (7th Cir. 2001). To survive a motion to dismiss under

Rule 12(b)(6), “a complaint must contain sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim

has “facial plausibility” when it avers “factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” Iq-

bal, 556 U.S. at 678. Under this standard, the Court accepts the well-pleaded factual

allegations in the counterclaim as true and determines “whether those facts state a

plausible claim for relief.” Id. at 679. “[M]ere labels and conclusions or a formulaic

recitation of the elements of a cause of action will not do.” Berger v. Nat’l Collegiate

Athletic Ass’n, 843 F.3d 285, 290 (7th Cir. 2016) (quotation marks omitted).

   Applying this standard, the Court concludes that the Counterclaim should be dis-

missed. The breach of contract claim alleges the existence of a contract between Lib-

erty Mutual and Lewis, Liberty Mutual’s breach of that contract, and damages. (ECF

No. 13 at 8; Counterclaim, ¶¶ 1, 3-4). These are the essential elements of a breach of

contract claim under Indiana law. See WESCO Distribution, Inc. v. ArcelorMittal

Ind. Harbor LLC, 23 N.E.3d 682, 695 (Ind. Ct. App. 2014).




                                             2
   However, Federal Rule of Civil Procedure 9(c) requires plaintiffs alleging breach

of contract to aver that all conditions precedent have been performed or have oc-

curred. Redfield v. Cont’l Cas. Corp., 818 F.2d 596, 610 (7th Cir. 1987) (applying

Illinois substantive law and federal procedural law); Fed. R. Civ. P. 9(c) (“In pleading

conditions precedent, it suffices to allege generally that all conditions have occurred

or been performed.”). The Counterclaim makes such an allegation. (ECF No. 13 at

8; Counterclaim ¶ 2 (alleging Lewis “fully complied with all of the Policy’s post-loss

duties”)). But at the same time, the Complaint alleges “[t]he Defendant has failed to

provide a Sworn Statement in Proof of Loss within 60 days from Liberty Mutual’s

request,” (ECF No. 1; Compl. ¶ 66), and the Answer, which is incorporated into the

Counterclaim, avers that Lewis “is without sufficient knowledge or information to

admit or deny the allegations in paragraph 66 of Plaintiff’s Complaint.” (ECF No. 13

at 7; Answer ¶ 66). Having averred that she is without sufficient knowledge or infor-

mation to admit or deny she failed to provide a Sworn Statement in Proof of Loss

within 60 days of Liberty Mutual’s request, Lewis cannot also consistently allege that

she has provided such a statement within 60 days of the request. The inability to

allege compliance with all conditions precedent means that the Counterclaim fails to

state a claim for breach of contract. That claim should be dismissed, but Lewis should

have the opportunity to cure the formal defect in her pleading. See Redfield, 818 F.2d

at 610.

   Turning to the bad faith claim, an insurer has a duty of “good faith and fair dealing

with respect to the discharge of [its] contractual obligation” to its insured. Erie Ins.



                                           3
Co. v. Hickman, 622 N.E.2d 515, 519 (Ind. 1993). The duty of good faith and fair

dealing includes the duty “to refrain from (1) making an unfounded refusal to pay

policy proceeds; (2) causing an unfounded delay in making payment; (3) deceiving the

insured; and (4) exercising any unfair advantage to pressure an insured into settle-

ment of his claim.” Id. An insurer that “denies liability knowing that there is no

rational, principled basis for doing so has breached its duty” of good faith and fair

dealing. Id. at 520.

   The bad faith claim alleges that “[i]n adjusting and investigating [Lewis’s] claim,”

Liberty Mutual “acted unreasonably, without reasonable justification, fraudulently,

intentionally, recklessly and not in good faith” and that Liberty Mutual “acted inten-

tionally, willfully, wantonly, and with actual malice in refusing to pay [Lewis’s] claim

and delaying such payments.” (ECF No. 13 at 9; Counterclaim ¶¶ 7-8). These alle-

gations are legal conclusions, and the Counterclaim makes no factual allegation that

supports a bad faith claim. Therefore, the bad faith claim must be dismissed. But

again, Lewis shall be given an opportunity to correct the defects in her pleading.

                                       Conclusion

   For the reasons stated, Liberty Mutual’s Motion to Dismiss Defendant/Counter-

Plaintiff’s Counterclaim (ECF No. 21) is GRANTED. The Counterclaim is DIS-

MISSED for failure to state a claim.

   Lewis has until December 21, 2018, within which to file an amended counter-

claim for breach of contract and bad faith, if she is able to do so consistent with Fed-

eral Rule of Civil Procedure 11 and all other applicable procedural rules.



                                           4
         Date: 11/26/2018




Distribution:

MAXINA LEWIS
.2201 East 10th Street, Apt 202
Indianapolis, IN 46201

Justin K. Curtis
HEPLERBROOM LLC
justin.curtis@heplerbroom.com

Rick L. Hammond
HEPLER BROOM, LLC
rick.hammond@heplerbroom.com

Amy E. Johnson
HEPLERBROOM, LLC
amy.johnson@heplerbroom.com

Justin P. Rudin
RUTTER & RUSSIN, LLP
jrudin@ohioinsurancelawyer.com

Robert P. Rutter
RUTTER & RUSSIN LLC
brutter@ohioinsurancelawyer.com




                                  5
